Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 9/16/2022. Applicant amended claims 1, 9–10, and 19; canceled claims 8 and 17; and added claims 21 and 22. Claims 1–7, 9–16, and 18–22 are pending and are examined below.

Continued Examination under 37 CFR § 1.114
Applicant filed a continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR 1.17(e), in this application after final rejection. Since this application is eligible for continued examination under 37 CFR § 1.114, and Applicant timely paid the fee set forth in 37 CFR 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114. Accordingly, Applicant’s submission filed on 9/16/2022 has been entered.

Response to Remarks and Arguments
Applicant’s amendments filed on 9/16/2022 overcome the rejections under § 101. Accordingly, the rejections under § 101 are withdrawn.

Applicant’s arguments and amendments filed on 9/16/2022 in regards to the previous § 103 rejections have been fully considered but are unpersuasive.
	In regards to amended independent claim 1, Applicant argues that (1) the cited prior art does not disclose wherein the parameter of the second vehicle is a future velocity of the second vehicle; and (2) the cited prior art does not disclose that the second vehicle data is indicative of a response of the second vehicle to a first acceleration input of the ego vehicle. As to argument (1), Applicant argues that while Ferguson appears to teach predicting behavior of another vehicle, which can include a predicted velocity of the other vehicle, Ferguson does not teach that the determined predicted velocity is second vehicle data used to determine an intention of the second vehicle. Along the same lines, Applicant argues that Singh does not cure this deficiency as Singh does not disclose that observed dynamics of the second vehicle used to determine intention can include future velocity of the second vehicle. 
	Examiner respectfully disagrees with argument (1) in which the cited prior art does not disclose wherein the parameter of the second vehicle is a future velocity of the second vehicle. Ferguson discloses wherein the parameter of the second vehicle is a future velocity of the second vehicle, stating, “A method, comprising: … estimating one or more possible future behaviors of a second vehicle,” and, “The method of claim 1, wherein the one or more possible future behaviors of the second vehicle comprise the second vehicle changing one or more of the speed … of the second vehicle.” (See at least claims 1 and 7, respectively). Moreover, Ferguson’s estimation of future behavior is indicative of “intended” behavior because said estimation is an extrapolation from observed behavior. In this way, Ferguson’s disclosed determination of future velocity is suggestive of determining an intention in the same way claim 1 determines an intention of a second vehicle. Therefore, Ferguson’s disclosure of obtaining the future velocity of a second vehicle corresponds to obtaining an intention of the second vehicle.  
	Continuing, Examiner respectfully disagrees with argument (2) in which the cited prior art does not disclose that the second vehicle data is indicative of a response of the second vehicle to a first acceleration input of the ego vehicle. Ferguson discloses that the second vehicle data is indicative of a response of the second vehicle to a first acceleration input of the ego vehicle: “The method of claim 1, wherein determining to modify the one or more of the speed, pose, and lane of travel of the first vehicle comprises: performing at least one of accelerating,” (That is, the ego vehicle may first accelerate. See at least claim 9; see also claim 1) and, “The method of claim 1, further comprising: receiving behavior change information indicating a change in behavior of … the second vehicle” (That is, behavior change information indicative of a response of the second vehicle to an action of the first vehicle—which may comprise an acceleration input—may be obtained. Emphasis added; see at least claim 4; see also claim 1.). To summarize, Ferguson discloses an embodiment in which an ego vehicle performs an acceleration, and after the acceleration is performed, behavior change information is received from a second vehicle reacting to the ego vehicle’s acceleration. 
	In light of the above, the rejection of claim 1 under § 103 is maintained. By virtue of similar subject matter, the rejection of independent claims 10 and 19 under § 103 are also maintained. 

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 9–16, and 18–22 are rejected under 35 U.S.C. § 103 as being unpatentable over: Ferguson et al. (US20140142799A1) in view of Ding et al. (“Optimal input design for affine model discrimination with applications in intention-aware vehicles.” In 2018 ACM/IEEE 9th International Conference on Cyber-Physical Systems (ICCPS), pp. 297-307. IEEE, 2018.), and in view of Singh (“Affine Abstraction of Nonlinear Systems with Applications to Active Model Discrimination." PhD diss., Arizona State University, 2018); from here on referred to as Ferguson, Ding, and Singh, respectively. 

As to claim 1, Ferguson discloses a method in a data processing system comprising at least one processor and at least one memory, the at least one memory capable of being configured to comprise instructions executed by the at least one processor to implement an affine abstraction generation process for dynamics of a second vehicle, the method comprising:
	receiving, at a vehicle control system, a first acceleration input and causing an ego vehicle to accelerate according to the first acceleration input (“A method comprising: … determining whether to maintain or modify one or more of the speed, pose, and lane of travel of the first vehicle.” See at least claim 1. “The method of claim 1, wherein determining to modify the one or more of the speed, pose, and lane of travel of the first vehicle comprises: performing at least one of accelerating.” See at least claim 9.);
	after receiving the first acceleration input, receiving, from a plurality of sensors coupled to an ego vehicle, second vehicle data about the second vehicle (“The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100.” That is, a plurality of sensors may provide information pertaining to an environment of the ego vehicle. See at least ¶ 33. “The determination of the current state of the environment of the vehicle could be made based on information regarding … other vehicle speed, and other vehicle location.” That is, the sensors measure second vehicle data. See at least ¶ 20. “The method of claim 1, further comprising:
receiving behavior change information indicating a change in behavior of … the second vehicle.” That is, behavior change information may be received after the ego vehicle accelerates. See at least claim 4; see also claim 1.);
	determining a parameter of the second vehicle based on the second vehicle data (“The computer system 112 could determine one or more predicted behaviors of the other vehicle. The predicted behavior could be based on several factors including ... the current state of the environment of the vehicle 100 (e.g., … position and relative motion of other vehicles [i.e., second vehicle data], etc.).” Emphasis added; see at least ¶ 60.); 
	determining, based on the parameter of the second vehicle, an intention of the second vehicle (“A method, comprising: … estimating one or more possible future behaviors of a second vehicle.” See at least claim 1. “The method of claim 1, wherein the one or more possible future behaviors of the second vehicle comprise the second vehicle changing one or more of the speed … of the second vehicle.” See at least claim 7.). 
	providing the parameter of the second vehicle and an intention of the second vehicle to a vehicle control system coupled to the ego vehicle (“The computer system 112 could work with data storage 114 and other systems in order to control the control system 106 based on at least on the predicted behavior … and the current state of the environment of the vehicle 100.” That is, predicted behavior corresponds to both an intention and a parameter of the second vehicle. See at least ¶ 65); and
	wherein the parameter of the second vehicle is a future velocity of the second vehicle (“A method, comprising: … estimating one or more possible future behaviors of a second vehicle.” See at least claim 1. “The method of claim 1, wherein the one or more possible future behaviors of the second vehicle comprise the second vehicle changing one or more of the speed … of the second vehicle.” See at least claim 7. Moreover, Ferguson’s estimation of future behavior is indicative of “intended” behavior because said estimation is an extrapolation from observed behavior. In this way, Ferguson’s disclosed determination of future velocity is suggestive of determining an intention in the same way claim 1 determines an intention of a second vehicle. Therefore, Ferguson’s disclosure of obtaining the future velocity of a second vehicle corresponds to obtaining an intention of the second vehicle.), and
	wherein the second vehicle data is indicative of a response of the second vehicle to the first acceleration input of the ego vehicle (“The method of claim 1, wherein determining to modify the one or more of the speed, pose, and lane of travel of the first vehicle comprises: performing at least one of accelerating.” That is, the ego vehicle may first accelerate. See at least claim 9; see also claim 1. “The method of claim 1, further comprising: receiving behavior change information indicating a change in behavior of … the second vehicle.” That is, behavior change information indicative of a response of the second vehicle to an action of the first vehicle—which may comprise an acceleration input—may be obtained. Emphasis added; see at least claim 4; see also claim 1.).  
	Ferguson fails to explicitly disclose the second vehicle data comprises a set of values associated with at least a portion of an augmented state. 
	However, Ding teaches the second vehicle data comprises a set of values associated with at least a portion of an augmented state:
(“The discrete-time equations of motion for these two vehicles are given by:

    PNG
    media_image1.png
    146
    430
    media_image1.png
    Greyscale

where, respectively, x and y are ego car and other car’s positions in m, vx and vy are ego car and other car’s velocities in m s , and u and di are ego car and other car’s acceleration inputs in m s2 , while wx and wy are process noise signals in m s2 and δt is the sampling time in s.” That is, speed and velocity are part of a set of values associated with the discrete-time equations of vehicle motion. See at least p. 298. “Using                 
                    
                        
                            x
                        
                        →
                    
                    
                        
                            k
                        
                    
                    =
                    
                        
                            
                                
                                    x
                                    
                                        
                                            k
                                        
                                    
                                    ,
                                    
                                        
                                            v
                                        
                                        
                                            x
                                        
                                    
                                    (
                                    k
                                    )
                                    ,
                                     
                                    y
                                    (
                                    k
                                    )
                                    ,
                                     
                                    
                                        
                                            v
                                        
                                        
                                            y
                                        
                                    
                                    (
                                    k
                                    )
                                
                            
                        
                        
                            T
                        
                    
                
            as the state vector … the vehicle dynamics … are modeled.” That is, speed and velocity are a set of values associated with at least a portion of an augmented state                 
                    
                        
                            x
                        
                        →
                    
                    
                        
                            k
                        
                    
                    .
                     
                
            See at least id.).
	Ferguson discloses a method comprising determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: the values associated with the second vehicle data comprise a set of values associated with at least a portion of an augmented state, as taught by Ding, because incorporating an augmented state is a useful feature in the art. The implementation of an augmented state allows for the integration of all available information of the non-linear dynamic two-vehicle system into the affine abstraction method. That is, the parameters of note—i.e., velocity, speed, noise, and uncertainty—may be accounted for with the implementation of the augmented state. Furthermore, the augmented state can be updated as the system (and the equations of motion associated with said system) updates. With the foregoing in mind, the implementation of the augmented vector may enhance predicting capabilities of the claimed method. As the incorporation of the feature taught by Ding into the invention of Ferguson corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Ding is obvious. See MPEP 2141(III).
	The combination of Ferguson and Ding fails to explicitly disclose: 
	determining a parameter of the second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, the affine abstraction previously generated by minimizing an approximation error subject to a set of constraints by solving a linear problem, and
	determining, based on the affine abstraction, an intention of the second vehicle.
	However, Singh teaches: 
	determining a parameter of the second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, the affine abstraction previously generated by minimizing an approximation error subject to a set of constraints by solving a linear problem (“We develop a mesh-based method for piecewise affine abstraction, which over-approximates the nonlinear behaviors …. The novelty of our mesh-based approach lies in solving a linear programming (LP) optimization.” That is, a parameter of the second vehicle is determined based on an affine abstraction. Specifically, a linear problem is solved. See at least p. 7. Continuing, Singh describes the other car dynamics as:                 
                    
                        
                            
                                
                                    x
                                
                                ˙
                            
                        
                        
                            o
                        
                    
                    =
                     
                    
                        
                            v
                        
                        
                            o
                        
                    
                    ,
                     
                    
                        
                            
                                
                                    v
                                
                                ˙
                            
                        
                        
                            o
                        
                    
                    =
                    
                        
                            d
                        
                        
                            i
                        
                    
                     
                    +
                     
                    
                        
                            w
                        
                        
                            3
                        
                    
                
            . Singh p. 27. Here, di is the uncontrolled acceleration input corresponding to an intention model, which takes into account speed v-e and heading angle φe. See id. In discussing the construction of the intention model acceleration inputs, Singh states, “The Cautious driver [model] … [has] an input equal to                 
                     
                    
                        
                            d
                        
                        
                            C
                        
                    
                     
                    ≜
                     
                    -
                    
                        
                            K
                        
                        
                            d
                            ,
                            C
                        
                    
                    (
                    
                        
                            v
                        
                        
                            e
                        
                    
                    -
                    
                        
                            v
                        
                        
                            o
                        
                    
                    )
                     
                    +
                     
                    
                        
                            L
                        
                        
                            p
                            ,
                            C
                        
                    
                    
                        
                            φ
                        
                        
                            e
                        
                    
                     
                    +
                     
                    
                        
                            L
                        
                        
                            d
                            ,
                            C
                        
                    
                    
                        
                            
                                
                                    φ
                                
                                ˙
                            
                        
                        
                            e
                        
                    
                     
                    +
                     
                    
                        
                            
                                
                                    d
                                
                                ~
                            
                        
                        
                            C
                        
                    
                
            , where … the input uncertainty is                 
                    
                        
                            
                                
                                    d
                                
                                ~
                            
                        
                        
                            c
                             
                        
                    
                    ∈
                     
                    
                        
                            D
                        
                        
                            C
                        
                    
                     
                    =
                     
                    
                        
                            D
                        
                        
                            I
                        
                    
                
            .” Emphasis added; see at least pp. 27–28. That is, the intention model acceleration inputs into the second vehicle dynamics are associated with uncertainty. Thus, the dynamics of the intention models (i.e., speed v-e and heading angle φe) are associated with uncertain dynamics of a second vehicle. Singh continues, “We apply the active model discrimination approach … to the above uncertain affine models [i.e., the intention models represent uncertain dynamics of a second vehicle] for the three intentions of the other driver [i.e., an affine abstraction is made for the uncertain dynamics of a second vehicle].” See at least p. 33. Singh further states, “Next, we wish to make fu and fb to be as close to each other as possible by minimizing θ, defined as: 

    PNG
    media_image2.png
    56
    298
    media_image2.png
    Greyscale

We now show this can be rewritten as a minimization problem with the objective function θ and the third constraint (2.9c).” That is, the affine abstraction is previously generated by minimizing an approximation error subject to a set of constraints. See at least p. 15. See also pp. 16–17, which showcase that minimizing Θ is equivalent to  minimizing an approximation error.); and 
	determining, based on the parameter of the second vehicle and the affine abstraction, an intention of the second vehicle (“We apply the active model discrimination approach … to the above uncertain affine models [i.e., the intention models represent uncertain dynamics of a second vehicle] for the three intentions of the other driver,” and “the intention of the other vehicle [can be identified] since the observed dynamics [i.e., a second parameter] of the other car will be consistent with only one of the three intention models by design.” Emphasis added; see at least pp. 33 and 34, respectively. That is, the intention models are obtained through affine abstraction, and a second driver’s intention is identified based on the parameter of the second vehicle and the previously performed affine abstraction of the second vehicle’s uncertain dynamics.). 
	Ferguson discloses a method comprising determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches determining a parameter of a second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, and determining, based on the affine abstraction, an intention of the second vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Singh and include the features of: determining a parameter of the second vehicle based on an affine abstraction for uncertain dynamics of the second vehicle, the affine abstraction previously generated by minimizing an approximation error subject to a set of constraints by solving a linear problem, and determining, based on the affine abstraction, an intention of the second vehicle, as taught by Singh, because the implementation of an affine abstraction allows for the control system to account for and predict a wide variety of possible vehicle behavior and intentions, thereby improving the accuracy and precision of predicting a second vehicle’s behavior. This allows an autonomous vehicle control system to more effectively control an autonomous vehicle in a safe and efficient manner. Furthermore, the implementation of an affine abstraction improves computing tractability, thus enhancing both the efficiency and effectiveness of the autonomous vehicle control system. As the incorporation of the feature taught by Singh into the combination of Ferguson and Ding corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Singh is obvious. See MPEP 2141(III).

Independent claims 10 and 19 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences. 

As to claims 2 and 11, Ferguson fails to explicitly disclose wherein the linear problem is a single level linear programming problem.
	However, Ding teaches wherein the linear problem is a single level linear programming problem (“We show that Problem 1 [Exact Active Model Discrimination] can be posed as a bilevel optimization problem that can be further converted to a single level optimization problem using KKT conditions.” See at least p. 300)
	Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Singh teaches previously generating an affine abstraction by minimizing an approximation error by solving a linear problem. Ding teaches wherein the linear problem is a single level linear programming problem.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: wherein the linear problem is a single level linear programming problem, as taught by Ding, because solving a single level linear programming problem reduces computational complexity, thereby improving abstraction efficiency and eliminating the optimality gap. As the incorporation of the feature taught by Ding into the invention of Ferguson corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Ding is obvious. See MPEP 2141(III).

As to claims 3 and 12, Ferguson fails to explicitly disclose wherein the set of constraints is predetermined based on the augmented state.
	However, Ding teaches wherein the set of constraints is predetermined based on the augmented state (“The states xi and yi [i.e., components of the augmented state                 
                    
                        
                            x
                        
                        →
                    
                    
                        
                            k
                        
                    
                    =
                    
                        
                            
                                
                                    x
                                    
                                        
                                            k
                                        
                                    
                                    ,
                                    
                                        
                                            v
                                        
                                        
                                            x
                                        
                                    
                                    (
                                    k
                                    )
                                    ,
                                     
                                    y
                                    (
                                    k
                                    )
                                    ,
                                     
                                    
                                        
                                            v
                                        
                                        
                                            y
                                        
                                    
                                    (
                                    k
                                    )
                                
                            
                        
                        
                            T
                        
                    
                
            ] represent the subset of the states x⃗ i that are the ‘responsibilities' of the controlled and uncontrolled inputs, u and di, respectively. The term ‘responsibility’ in this paper is to be interpreted as u and di, respectively, having to independently satisfy the following polyhedral state constraints (for k∈Z+T) with cx and cy inequalities:

    PNG
    media_image3.png
    53
    576
    media_image3.png
    Greyscale
.”
That is, the set of constraints is predetermined based on the augmented state. Emphasis added; see at least p. 298.). 
	Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches wherein the set of constraints is predetermined based on the augmented state.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: wherein the set of constraints is predetermined based on the augmented state, as taught by Ding, because predetermining the set of constraints based on the augmented states allows for the set of constraints to account for all of the available information of the non-linear dynamic two-vehicle system, and it allows for the set of constraints to update as the augmented state is updated. With the foregoing in mind, the implementation of the set of constraints predetermined based on the augmented vector may enhance predicting capabilities of the system, and it may make the affine abstraction generation more robust. As the incorporation of the feature taught by Ding into the invention of Ferguson corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Ding is obvious. See MPEP 2141(III).

As to claims 4, 13, and 21, the combination of Ferguson and Ding fails to explicitly disclose wherein the affine abstraction comprises a pair of hyperplanes.
	However, Singh teaches wherein the affine abstraction comprises a pair of hyperplanes (“In the first part, we consider the subproblem of abstracting a single pair of affine hyperplanes for the nonlinear dynamics in a single subregion Ii ∈ I using mesh-based affine abstraction.” See at least p. 10).
	Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches an affine abstraction, wherein the affine abstraction comprises a pair of hyperplanes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Ding and include the feature of: wherein the affine abstraction comprises a pair of hyperplanes, as taught by Singh, because the implementation of hyperplanes over-approximates the uncertain affine discrete-time dynamics of the two-vehicle system. Accordingly, all possible trajectories of the second vehicle are bound by the hyperplanes, hence enhancing the prediction capabilities of the vehicle control system. As the incorporation of the feature taught by Singh into the combination of Ferguson and Ding corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Sing is obvious. See MPEP 2141(III).

As to claims 5, 14, and 22, the combination of Ferguson and Ding fails to explicitly disclose wherein the hyperplanes bound a domain of possible driving behaviors.
However, Singh teaches wherein the hyperplanes bound a domain of possible driving behaviors (“The Dubins vehicle and intention models above are nonlinear. Hence, we resort to the approach in Chapter 2 to obtain affine abstractions of the models.” That is, affine abstraction which uses a pair of hyperplanes to bound a domain of possible behaviors. See at least p. 28).
	Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches wherein the hyperplanes bound a domain of possible driving behaviors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Ding and include the feature of: wherein the hyperplanes bound a domain of possible driving behaviors, as taught by Singh, because the implementation of hyperplanes over-approximates the uncertain affine discrete-time dynamics of the two-vehicle system. Accordingly, all possible trajectories of the second vehicle are bound by the hyperplanes, hence enhancing the prediction capabilities of the vehicle control system. As the incorporation of the feature taught by Ding into the invention of Ferguson corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Ding is obvious. See MPEP 2141(III).

As to claims 6 and 15, the combination of Ferguson and Ding fails to explicitly disclose wherein the intention model comprises a proportional-derivative control input.
	However, Singh teaches wherein the intention model comprises a proportional-derivative control input (“The Cautious driver tends to yield the lane to the ego car with the input                 
                    
                        
                            d
                        
                        
                            C
                        
                    
                     
                    ≜
                     
                    -
                    
                        
                            K
                        
                        
                            d
                            ,
                            C
                        
                    
                    (
                    
                        
                            v
                        
                        
                            e
                        
                    
                    -
                    
                        
                            v
                        
                        
                            o
                        
                    
                    )
                     
                    +
                     
                    
                        
                            L
                        
                        
                            p
                            ,
                            C
                        
                    
                    
                        
                            φ
                        
                        
                            e
                        
                    
                     
                    +
                     
                    
                        
                            L
                        
                        
                            d
                            ,
                            C
                        
                    
                    
                        
                            
                                
                                    φ
                                
                                ˙
                            
                        
                        
                            e
                        
                    
                     
                    +
                     
                    
                        
                            
                                
                                    d
                                
                                ~
                            
                        
                        
                            C
                        
                    
                
             … 
where                 
                    
                        
                            
                                
                                    φ
                                
                                ˙
                            
                        
                        
                            e
                        
                    
                     
                    =
                     
                    
                        
                            u
                        
                        
                            2
                        
                    
                     
                    +
                     
                    
                        
                            w
                        
                        
                            2
                        
                    
                    ,
                     
                     
                    
                        
                            K
                        
                        
                            d
                            ,
                            C
                        
                    
                    =
                    1
                    ,
                     
                    
                        
                            L
                        
                        
                            p
                            ,
                            C
                        
                    
                    =
                    12
                     
                    a
                    n
                    d
                     
                    
                        
                            L
                        
                        
                            d
                            ,
                            c
                        
                    
                    =
                    14
                     
                
             are PD controller parameters.” See at least p. 27.).
	Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches an intention model, wherein the intention model comprises a proportional-derivative control input.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Ding and include the feature of: wherein the intention model comprises a proportional-derivative control input, as taught by Singh, because the implementation of a proportional-derivative control input is an effective way of modeling uncertain human behavior. Thus, the predictive capabilities of the vehicle control system are enhanced. As the incorporation of the feature taught by Ding into the invention of Ferguson corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Ding is obvious. See MPEP 2141(III).

As to claims 7 and 16, the combination of Ferguson and Ding fails to explicitly disclose wherein the intention model is one of a malicious intention model or a cautious intention model.
	However, Singh teaches wherein the intention model is one of a malicious intention model or a cautious intention model (“di is the (uncontrolled) acceleration input of the other car for each intention i ∈ {I, C, M}, corresponding to an Inattentive, Cautious or Malicious driver.” See at least p. 27).
	Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches that the second vehicle data comprises a set of values associated with at least a portion of an augmented state. Singh teaches an intention model, wherein the intention model is one of a malicious intention model or a cautious intention model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ferguson and Ding and include the feature of: wherein the intention model is one of a malicious intention model or a cautious intention model, as taught by Singh, because identifying the intent of a second vehicle and consequently using an appropriate intention model helps bound and constrain the possible driver behaviors to be over-approximated. Accordingly, computational tractability is increased without decreasing the efficacy of the affine abstraction method. As the incorporation of the feature taught by Ding into the invention of Ferguson corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Ding is obvious. See MPEP 2141(III).

As to claims 9 and 18, Ferguson discloses wherein the parameter of the second vehicle is calculated based on at least one uncertain parameter.
	However, Ding teaches wherein the parameter of the second vehicle is calculated based on at least one uncertain parameter (“[In reference to the cautious driver intention model] (i = C), who intends to stop at intersection with an input equal to −Kp,Cy(k)−Kd,Cvy(k)+dC(k), where Kp,C=1.5 and Kd,C=4.75 are PD controller parameters. We also allow an input uncertainty dC(k)∈DC≡5%⋅U to account for nonlinear, nondeterministic driving behaviors and heterogeneity between drivers [i.e., vehicle velocity is calculated based on at least the input uncertainty]. See at least p. 303. Examiner notes that driving behaviors is analogous to a parameter of the second vehicle.).
	Ferguson discloses determining a parameter of a second vehicle based on second vehicle data received from a plurality of sensors, and providing the parameter and intention of the second vehicle to a vehicle control system. Ding teaches wherein the parameter of the second vehicle is calculated based on at least one uncertain parameter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ferguson and include the feature of: wherein the parameter of the second vehicle is calculated based on at least one uncertain parameter, as taught by Ding, because calculating a vehicle parameter based on an uncertain parameter aids in accounting for the behavior of the second vehicle. Accordingly, the efficacy of the affine abstract modeling method is enhanced. As the incorporation of the feature taught by Ding into the invention of Ferguson corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Ding is obvious. See MPEP 2141(III).

As to claim 20, Ferguson discloses wherein the ego vehicle is a passenger vehicle (“The vehicle could be driven entirely and partially, respectively, by a user.” See at least ¶ 19.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668